Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  141702                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  LOLINDA RANDOLPH, Personal Representative                                                               Brian K. Zahra,
                                                                                                                     Justices
  of the Estate of BRYAN RANDOLPH,
                 Plaintiff-Appellant,
  v                                                                SC: 141702
                                                                   COA: 285103
                                                                   Wayne CC: 05-533887-NH
  HENRY FORD HOSPITAL, HENRY FORD
  SYSTEM, INC., DR. SCOTT E. LANGENBERG,
  and MICHIGAN PEDIATRIC SURGICAL
  ASSOCIATES, P.C.,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the July 22, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2011                      _________________________________________
           d0316                                                              Clerk